DETAILED ACTION
The amendment filed on 11/08/2022 has been entered and fully considered. Claim 3 and 17-18 are canceled. Claims 1-2, 4-16 and 19-22 are pending, of which claim 1-2 are amended, and Claims 19-22 are newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 5-7 and 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (Optics Express, December 2007, IDS) (Lee) in view of Pawashe et al. (Journal of Micromechatronics, 2006, IDS) (Pawashe).
Regarding claim 1, Lee teaches a method of characterizing a parameter of a sample by holographic microscopy (abstract), comprising the steps of:
receiving holographic image data of the sample from a storage medium (digital video recorder) (page 18278, par 0);
determining a first estimate of the number of objects (particles) in the holographic image data, each object associated with a set of concentric bright and dark rings (page 18278, par 1);
determining, for each set of concentric bright and dark rings, a centroid defined by an approximate x, y position in a plane (page 18278, par 1);
determining an estimate of the axial position (z) of each of the objects (page 18278, par 1-4; page 18282, par 3);
determining by Lorenz-Mie analysis an estimate of each of the objects' radius and refractive index (page 18278, par 2);
using holographic image data from the sample to characterize properties of the sample and generate information characteristic of the parameters of the sample (page 18282, par 1 & 3); and
comparing the estimate of each object's radius holographic image data with control holographic image data corresponding to a known radius of a control object (page 18280, par 0).
Lee teaches that “Agreement between the quoted and measured particle size suggests that the present measurement’s accuracy is comparable” (page 18280, par 0). Thus, Lee teaches comparing the estimate of each object's radius (measured particle size) with control holographic image data corresponding to a known radius of a control object (quoted particle size). 
Lee does not specifically teach transforming the image data using a Hough circular transform to determine by a voting algorithm a first estimate of the number of objects in the image data and the objects approximate x, y position in a plane. Pawashe teaches transforming the image data using a Hough circular transform to determine by a voting algorithm a first estimate of the number of objects in the image data and the objects approximate x, y position in a plane (page 294, par 1-2). 
The Hough transform is a feature extraction technique used in image analysis, computer vision, and digital image processing. The purpose of the technique is to find imperfect instances of objects within a certain class of shapes by a voting procedure. This voting procedure is carried out in a parameter space, from which object candidates are obtained as local maxima in a so-called accumulator space that is explicitly constructed by the algorithm for computing the Hough transform. The classical Hough transform was concerned with the identification of lines in the image, but later the Hough transform has been extended to identifying positions of arbitrary shapes, most commonly circles or ellipses. The Hough transform as it is universally used today was invented by Richard Duda and Peter Hart in 1972, who called it a "generalized Hough transform" after the related 1962 patent of Paul Hough. The transform was popularized in the computer vision community by Dana H. Ballard through a 1981 journal article titled "Generalizing the Hough transform to detect arbitrary shapes”.
Thus, a person skilled in the art would appreciate that generalized Hough transform can be applied to any image, “real” or “holographic”. Since this voting procedure is carried out in a parameter space, from which object candidates are obtained as local maxima in a so-called accumulator space that is explicitly constructed by the algorithm for computing the Hough transform, the voting procedure does not require knowing the particle radius in advance, although the hologram image reveals the particle shape and size through interference pattern.
Regarding claim 5, Lee teaches that wherein determining the centroid further includes determining the Lorenz-Mie functionality scattering function fs(kr) along a line segment R=lr-rpl (page 18278, par 2 & 3). interpolating to obtain a function fs(k(r-rp )) thereby reducing processing time and providing real time analysis of the sample is within the capability of ordinary skill in the art.
Regarding claim 6, it would have been obvious to one of ordinary skill in the art to include the steps of performing the Lorenz-Mie analysis and obtaining comparisons between of the image data a particle being in an untreated state and another particle having undergone a treatment, thereby enabling real time characterization of molecular layers present on the treated particle versus the untreated particle.
Regarding claim 7, Lee teaches that wherein the real time characteristics are selected from the group of index of refraction and particle radius (page 18282, par 3).
Regarding claim 9, Lee teaches that wherein the analysis step includes applying a Levenburg-Marquardt fitting routine to identify the in-plane co-ordinate within 3nm (1 nm) (page 18278, par 4; page 18281, par 2).
Regarding claim 10, Lee teaches the steps of determining trajectory of the particle (page 18281, par 6 & 7). A person skilled in the art would have appreciated that the velocity of the particle can be derived from the trajectory of the particle. 
Regarding claim 11, Lee teaches the step of mapping a three-dimensional flow field of the particle (Fig. 3, page 18281, par 6).
Regarding claim 12, Lee teaches that wherein the step of analyzing the information comprises simultaneously tracking and characterizing individual ones of the particles, thereby avoiding motion induced artifacts of the characteristics of the particles (page 18281, par 6 &7).
Regarding claim 13, Lee teaches determining refractive index and size and radius of a particle (page 18278, par 1). Therefore, it would have been obvious to one of ordinary skill in the art to identify molecular-scale coatings on functionalized forms of the particle by detecting variations in apparent increase in radius.
Claim 2 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (Optics Express, December 2007, IDS) (Lee) in view of Pawashe et al. (Journal of Micromechatronics, 2006, IDS) (Pawashe) as applied to claims 1, 5-7 and 9-13 above, and further in view of Zhao et al (Optical Express, 2008) (Zhao).
Regarding claim 2, Lee does not specifically teach that wherein the step of providing the image data includes generating multiple beams of polarized light, each of the multiple beams having a different wavelengths and scattering each of the multiple beams off the sample, wherein the holographic image data is multi-color hologram data. However, Zhao teaches that wherein the step of providing the image data includes generating multiple beams of polarized light, each of the multiple beams having a different wavelengths and scattering each of the multiple beams off the sample, wherein the holographic image data is multi-color hologram data (page 2516, par 2). At time of the invention it would have been obvious to one of ordinary skill in the art to include generating multiple beams of polarized light, each of the multiple beams having a different wavelengths and scattering each of the multiple beams off the sample, wherein the holographic image data is multi-color hologram data, in order to obtain the color of the particles. 
Regarding claim 4, Zhao teaches that wherein an associated plurality of holograms are formed by interaction between the sample and the plurality of wavelengths of coherent light, thereby enabling determination of different responses of the sample to the different wavelengths of coherent light and analyzing the different response to identify the parameters of the sample (page 2516, par 2).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (Optics Express, December 2007, IDS) (Lee) in view of Pawashe et al. (Journal of Micromechatronics, 2006, IDS) (Pawashe) as applied to claims 1, 5-7 and 9-13 above, and further in view of Lee et al (Optical Express, Feb 2007, IDS) (Lee2).
Regarding claim 8, Lee teaches that the method further including the step of estimating inplane co-ordinates (x,y) of the particle by the Lorenz-Mie analysis,  and then estimating axial coordinate of the particle  (page 18278, par 1-3). Lee does not specifically teach estimating axial coordinate of the particle by back-propagating the measured light field applying a Rayleigh-Sommerfeld propagator. In the analogous art of characterizing parameter for holographic microscopy of objects, Lee2 teaches estimating axial coordinate of the particles by back-propagating the measured light field applying a Rayleigh-Sommerfeld propagator (page 1508, par 2). At time of the invention it would have been obvious to one of ordinary skill in the art to estimate axial coordinate of the particle by back-propagating the measured light field applying a Rayleigh-Sommerfeld propagator with predictable results.

Allowable Subject Matter
Claim 14-16 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggests that a centroid is defined by an approximate x, y position in a plane, with each pixel of the image data voting for pixels in a transformed image that may be centroids.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Claim 1 has been amended to recite "a comparing the estimate of each object's radius with control holographic image data corresponding to a known radius of a control object." The prior art does not teach a process as claimed, notably wherein the holographic information is analyzed to determine the radius and the determined radius is analyzed with a known radius.” (remark, page 8, par 1).
Examiner respectfully disagrees. Lee teaches that “Agreement between the quoted and measured particle size suggests that the present measurement’s accuracy is comparable” (page 18280, par 0). Thus, Lee teaches comparing the estimate of each object's radius (measured particle size) with control holographic image data corresponding to a known radius of a control object (quoted particle size). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797